DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment and argument filed October 19, 2020, in response to the non-final rejection, are acknowledged and have been fully considered. The submission filed 10/19/2020 has been entered. Applicant has amended the independent claims (claims 1, 8, and 11) to require the combination of rutin and melatonin at a concentration of at least 20 M; and (ii) melatonin at a concentration of at least 0.1mM, and wherein the treatment is a breast cancer anti-chemoresistant, anti-neoplastic, or anti-metastatic treatment. In light thereof, the grounds of rejection of record under 35 USC 103 are herein withdrawn. Any other previous rejection or objection not mentioned herein is withdrawn.

EXAMINER’S COMMENT
Claims 1-20 have been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in a telephone interview with Jiancong Xu on February 17, 2021.




 In the Claims:


In claim 1 at line 3, the phrase “a mixture comprising:” has been amended to recite the following   --a mixture comprising in effective amounts therefor:--.

In claim 2 at lines 5-6 the phrase   “harpagophytum procumbens in the form of plant extracts containing said compounds”   has been amended to recite the following
--Harpagophytum procumbens, in the form of at least one plant extract containing said at least one compound--.

In claim 4 at line 2, the term  “derived”  has been amended to recite the following   --obtained--.

Claim 6 has been amended to recite the following:
--
6. The method according to claim 2, wherein the mixture comprises said at least one extract, the at least one extract obtained from a plant of the group consisting of:
Arctium lappa; 
b) Berberis vulgaris; and 
c) Eschscholzia californica.
--.

In claim 8 at line 2, the phrase   “prevention/suppression”   has been amended to recite the following   --inhibition or suppression--

In claim 8 at line 4, the phrase   “a mixture comprising”   has been amended to recite the following   --a mixture comprising in effective amounts therefor:--

Claims 10-11 have been amended to recite the following: 
--
10. The method according to claim 8, wherein said mixture further comprises at least one compound selected from the group consisting of: apigenin, ursolic acid optionally obtained from asparagus, curcumin, lycopene, capsaicin optionally obtained from chili pepper, resveratrol, camellin B optionally obtained from green tea, and a compound obtained from Uncaria spp.

11. A method of treating metastatic breast cancer, the method comprising:
administering to an individual an antimetastatic composition comprising in effective amounts therefor: 
(i) rutin at a concentration of at least 20M,; and 
(ii) melatonin at a concentration of at least 0.1 mM, 

--.

In claim 12 at line 1 the term “antimetastatic agent”   has been amended to recite the following   –antimetastatic composition--.

In claim 13 at line 2, the term “iii)” has been amended to recite the following   --(iii)--. 

Claims 14 has been amended to recite the following: 
--
14. The method according to claim 9, wherein said mixture further comprises at least one compound selected from the group consisting of: apigenin, ursolic acid optionally obtained from asparagus, curcumin, lycopene, capsaicin optionally obtained from chili pepper, resveratrol, camellin B optionally obtained from green tea, and a compound obtained from Uncaria spp.
--.

In claim 15 at lines 4-5 the phrase   “harpagophytum procumbens in the form of plant extracts containing said compounds”   has been amended to recite the following
--Harpagophytum procumbens, in the form of at least one plant extract containing said at least one compound--.

In claim 20 at lines 4-5 the phrase   “harpagophytum procumbens in the form of plant extracts containing said compounds”   has been amended to recite the following
Harpagophytum procumbens, in the form of at least one plant extract containing said at least one compound--.



Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Altgelt, Johanna (“Breast Cancer, Chemotherapy, & Antioxidants” online (retrieved 2/2021 from <URL:pinestreetfoundation.org/breast-cancer-chemotherapy-antioxidants/>), Pine Street Foundation, 23 September 2007, 17 pages.)  -  The reference is considered relevant to the general teachings of breast cancer, and single-agent chemotherapies, including separately rutin or melatonin, however the reference does not teach melatonin-and-rutin combinations, or treatment of chemoresistant, metastatic, and/or neoplastic breast cancer with the claimed combination or in the effective amounts instantly claimed. 
Yi C., et al (“Melatonin Enhances the Anti-Tumor Effect of Fisetin by Inhibiting COX-2/iNOS and NF-kB/p300 Signaling Pathways” PLoS ONE 2014, 9(7): e99943, 11pp; doi:10.1371/journal.pone.0099943) – The reference teaches treatment effects in a combination of melatonin and fisetin; and teaches an anti-viral effect enterovirus inhibition with rutin and fisetin (e.g. see introduction at para 2, reference [14] cited therein); however Yi et al does not teach or suggest in a method of treating chemoresistant, metastatic, and/or neoplastic breast cancer administering a rutin-melatonin comprising combination as instantly claimed.
Brassica oleracea italica albograbla against colon (SW480) and liver cancer (HepG2) cells (Wang & Zhang, 2011), quercetin, catechin, and fistein in Zingiber officinale against human breast cancer (MCF-7 and MDA-MB-231) (Rahman et al., 2011) and kaempferol, isorhamnetin, and rutin in Chenopodium quinoa against rat prostate cancer (AT-2)”; however does not teach or suggest in a method of treating chemoresistant, metastatic, and/or neoplastic breast cancer administering a rutin-melatonin comprising combination as instantly claimed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Rutin and Melatonin are known compounds in the art, however as instantly claimed a process of providing rutin and melatonin in the effective amounts and proportions upon resistant tumors (i.e. treating chemoresistant, metastatic, and/or neoplastic breast cancer therewith as claimed) was at the time of effective filing (AIA ) of the instant application not taught or reasonably suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.				

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J KOSAR/Primary Examiner, Art Unit 1655